Citation Nr: 1618199
Decision Date: 05/05/16	Archive Date: 05/26/16

DOCKET NO.   11-16 056    DATE  MAY 05 2016


On appeal from the Department of Veterans Affairs Regional Office in Columbia, South Carolina



THE ISSUE

Entitlement to service connection for acquired psychiatric disorder, to include PTSD, anxiety, and depression.



ATTORNEY FOR THE BOARD

R. Connally, Associate Counsel



INTRODUCTION

The Veteran had service from September 1968 to February 1971. He died in April 2014.  The appellant is the Veteran's widow.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2009 decision of the Regional Office (RO) in Columbia, South Carolina.  The Board previously considered this issue in October 2014 and dismissed this appeal due to the Veteran's death.

The Veteran's surviving spouse requested to be a substitute claimant for the claim that remained pending at the time of his death for the purpose of seeing the claim to completion.  The RO notified the appellant in December 2015 that she was approved as a valid substitute claimant for the Veteran as to the issue of entitlement to service connection for an acquired psychiatric disorder.  See 5121A (West 2014); 38 C.F.R. § 3.1010 (2015).



REMAND

Unfortunately, the appellant's appeal must be remanded for further development. Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the appellant's appeal so that she is afforded every possible consideration.

In short, VA treatment records show that the Veteran was diagnosed with other mental health conditions, including anxiety and depression that have not been considered for VA compensation purposes.  A service connection claim for a mental disability may include claims for service connection of any mental disability that may reasonably be encompassed by several factors, including the claimant's description of the claim, the symptoms the claimant describes, and the information the claimant submits or that the Secretary obtains in support of the claim.  Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009). As a result, the Board has taken an expansive view of the appellant's claim pursuant to Clemons. As there is an indication these symptoms may be related to the Veteran's service, an addendum opinion to the prior VA examination is necessary.



Accordingly, the case is REMANDED for the following action:

1. Obtain an addendum VA examination opinion to determine and clarify the nature and etiology of the Veteran s psychiatric disorders, to include anxiety and depression.  The claims file should be made available to the examiner for review.  The examiner should offer an opinion as to the following:

a)  For each psychiatric disability entity other than PTSD diagnosed (including anxiety and depression), opine whether such diagnosis is at least as likely as not (a 50 percent or better probability) etiologically related to the Veteran's service.

For VA purposes, a current disability exists when a claimant has a disability at the time a claim is filed or at some point during the pendency of that claim. McClain v. Nicholson, 21 Vet. App. 319, 321 (2007). In this case, the Veteran has received diagnoses for depression and anxiety at different points during the appeal period.

A complete rationale for all opinions must be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

2. Following the completion of the foregoing, and any other development deemed necessary, the AOJ should readjudicate the appellant's claim.  The AOJ should then provide the appellant with a supplemental statement of the case, and allow an appropriate period of time for response. Thereafter, the claims folder should be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals



Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.


This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




